DETAILED ACTION
	Claims 1-11 are currently pending.  Claims 1-7 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-[12-(methacryloyloxy)dodecyl]pyridinium bromide (MDPB), copolymer of phenylethyl acrylate and phenylethyl methacrylate, crosslinked with butanediol diacrylate, clear and intraocular lens in the reply filed on 11/07/2022 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.
Priority
	The instant application is a national stage of PCT/US18/16257, filed 01/31/2018.
Information Disclosure Statement
No Information Disclosure Statement has been filed in the instant application. Applicants are reminded of their duty to disclose all information known to them to be material to patentability as defined in 37 C.F.R. 1.56.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademark/trade name (AcrySof® IOL), (Tecnis®), (AF-1 ®).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  It is unclear if the trademark in parenthesis limits the claim.   The trademark/tradenames are presented in parenthesis following a polymer description.  It is unclear if the trademark/tradename are limiting the polymers, thus the instant claims have unclear metes and bounds.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0081070 as evidenced by Stopiglia (Stopiglia, Cheila Denise Ottonelli, et al., Rev Iberoam Mico. 2012 Jan-Mar; 29(1);20-3).
	Regarding claim 1 and 4-6, the limitation of an antimicrobial polymer for use in ophthalmic implant comprising at least one antimicrobial monomer and at least one other monomer selected from acrylic monomers is met by the ‘070 publication teaching a polymer having methyl methacrylate and 2-trimethylammoniummethyl methacrylate chloride [0068].  Stopiglia evidences 2-trimethylammoniummethyl methacrylate chloride is an antimicrobial polymer (title, abstract).  The ‘070 publication teaches the claimed antimicrobial monomer and other monomer formed into a polymer, and thus would be capable of use in an ophthalmic implant, specifically an intraocular lens, absent factual evidence to the contrary.  Where the claimed and prior art products are identical or substantially identical in composition, said composition must have the same properties, unless shown otherwise.  See MPEP 2112.
	Regarding claim 3, the limitation of wherein the antimicrobial polymer is clear, opaque or translucent is met by the ‘070 publication teaching the polymer, wherein the claimed limitation covers all forms.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,843,186 in view of Zhang (Zhang, Ke., et al, J Biomed Mater Res Part B, 2013: 101B:929-938) and US 2010/0016965.
	Regarding claim 1, the limitation of an antimicrobial polymer for use in an ophthalmic implant, comprising: at least one antimicrobial monomer is met by the ‘186 patent teaching intraocular lens that has antimicrobial properties using one or more antimicrobial polymers in fabricating at least a portion of the IOL (abstract).  Quaternary ammonium group containing polymers such as organosilicon polymers that comprise antimicrobial quaternary ammonium groups is taught (column 11, lines 10-15).  The polymer matrix is taught to be polyethylene, polyproperylene, PMMA and/or silicone (claim 2).
	Regarding claim 3, the limitation of wherein the antimicrobial polymer is clear, opaque or translucent is met by the ‘186 patent teaching the desire to be clear and transparent (column 11, lines 55-60).
	Regarding claim 4, the limitation of wherein the antimicrobial polymer is reversibly deformable is met by the ‘186 patent teaching bendable acrylic polymer {column 7, lines 1-5), thus teaching deformable polymer.
	Regarding claim 5, the limitation of wherein the ophthalmic implant is an intraocular lens is met by the ‘186 patent teaching intraocular lens (abstract).
	Regarding claim 6, the limitation of wherein the antimicrobial monomers is quaternary ammonium salt-based monomer is met by the ‘186 patent teaching quaternary ammonium group containing polymers such as organosilicon polymers that comprise antimicrobial quaternary ammonium groups is taught (column 11, lines 10-15).

	The ‘186 patent does not specifically teach at least one other monomer selected from hydrophobic acrylic monomer (claim 1), specifically wherein the hydrophobic acrylic polymer is selected form monomers of phenylethyl acrylate, phenylethyl methacrylate and butanediol diacrylate, which form a copolymer of phenylethyl acrylate and phenyl ethyl methacrylate crosslinked with butanediol diacryate (AcrySof ® IOL) (claim 2).
	The ‘186 patent does not specifically teach wherein the quaternary ammonium salt based monomer is 1-[12-(methacryloyloxy)dodecyl]pyrridium bromide (MDPB) (claim 7).
	Zhang teaches dual antibacterial agents of nano silver and 12-methacryloyloxydodecylpyridium bromide (title). The use of these components showed antibacterial potency and can inhibit biofilms (abstract).  Quaternary ammonium methacrylate was synthesized, MDPB was among the first antibacterial monomers (page 930, first column, first paragraph).
	The ‘965 publication teaches intraocular lens (abstract).  The implant is taught as formed by Acrysoft material (cross-linked copolymer of 2-phenylethyl acrylate and 2-phenylethyl methacrylate) [0105].  IOL’s of the invention may be formed of a variety of biocompatible polymeric materials. Suitable materials include methacrylate polymer and Acrylsof [0120], wherein PMMA and Acrysoft as known material to form IOLs [0126].
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Acrysoft material as taught by the ‘965 publication for the intraocular lens taught by the ‘186 patent as the ‘186 patent teaches intraocular lens formed of polymeric material and the ‘965 publication teaches the use of Acrysoft material for forming intraocular lens.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘186 patent teaches the use of PMMA for forming the IOL’s and the ‘965 publication teaches the interchangeability of PMMA and Acrysoft materials for forming IOL devices.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use 2-methacryloyloxydodecylpyridium bromide in the device taught by the ‘186 patent and the ‘965 publication because the ‘186 patent teaches the use of quaternary ammonium components in the IOL devices and Zhang teaches specifically 2-methacryloyloxydodecylpyridium bromide as a quaternary ammonium compound, thus providing a reasonable expectation of success.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use 2-methacryloyloxydodecylpyridium bromide in the polymeric device of the ‘186 patent and the ‘965 publication because Zhang teaches 2-methacryloyloxydodecylpyridium bromide to prevent the formation of biofilms and the ‘186 patent teaches formation of biofilms to be a problem with IOL devices (column 2, lies 60-65), thus motivating one of ordinary skill in the art to use the specific monomer taught by Zhang in the polymeric material taught by the ‘965 publication to form the IOL device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,307,369. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the ‘369 patent are directed to ophthalmic implants formed of antimicrobial polymer formed of methyl methacrylate and 1-[12-(methacryloyloxy)dodecyl]pyridinium bromide (MDPB), wherein the polymer material is clear and reversibly deformable.

Claims 1, 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,792,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the ‘245 patent are directed to ophthalmic implants formed of antimicrobial polymer formed of acrylate and 1-[12-(methacryloyloxy)dodecyl]pyridinium bromide (MDPB), wherein the polymer material is clear and reversibly deformable.
Claims 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-21 of copending Application No. 17/001,953 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the ‘953 application are directed to ophthalmic implants formed of antimicrobial polymer formed of acrylate and 1-[12-(methacryloyloxy)dodecyl]pyridinium bromide (MDPB), wherein the polymer material is clear and reversibly deformable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/400,514 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the ‘953 application are directed to ophthalmic implants formed of antimicrobial polymer formed of AcrySoft IOL and 1-[12-(methacryloyloxy)dodecyl]pyridinium bromide (MDPB), wherein the polymer material is clear and reversibly deformable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613